Citation Nr: 1804657	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  08-19 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Esq.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to August 1945, and was awarded a Purple Heart for his service.  He died in September 2006.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In May 2013, the appellant testified before the Board via videoconference.  A transcript of the testimony offered at this hearing has been associated with the record. 

In July 2013, this matter was last before the Board, at which time it was remanded for further development.  


FINDINGS OF FACT

1.  The Veteran died in September 2006; the death certificate shows that the immediate cause of death was metastatic transitional cell cancer.

2.  At the time of the Veteran's death, service connection was in effect for bilateral trench feet and residual of shell fragment wound in the lumbosacral region.

3. The preponderance of evidence is against a finding that a disability of service origin or a service-connected disability caused or contributed to the Veteran's death.




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA satisfied its duty to notify pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a May 2011 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment records, post-service treatment records, and VA records and opinions.

The appellant was provided a hearing before the undersigned VLJ in May 2013.  As there is no allegation that the hearing provided to the appellant was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The claim was remanded in May 2013 to attempt to obtain private medical records, and obtain a medical opinion.  Following the Board's remand, VA attempted to obtain outstanding records, but its request was returned as undeliverable.  The appellant's attorney has advised that all available records have been obtained.  Additionally, a medical opinion was obtained in November 2014.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected disability. 38 U.S.C.A. § 1310; see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  To warrant service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312(a) (2017).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or otherwise be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2017).  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).

Where there are primary causes of death that by their nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, it would generally not be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2017).  

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that, at the time of the Veteran's death, service connection was in effect for bilateral trench feet and residual of shell fragment wound in the lumbosacral region.  The appellant asserts that the Veteran's shell fragment wounds resulted in the Veteran's death.

The appellant testified that, at the time of the Veteran's death, she was told the cause of the Veteran's death was pneumonia.  See hearing transcript at 6.  The appellant asserted that the Veteran's service-connected residual of a shell fragment wound in the lumbosacral region may have contributed to his cause of death since the Veteran had told her he still had shrapnel in his back, he had back pain, and was told that his cause of death was pneumonia.  The appellant, through her representative, also contended that the service-connected residual of a shell fragment wound, specifically, shrapnel fragments in the back, could have been the cause of the Veteran's cancer.  Id. at 3-4. 

In light of the appellant's contentions, the matter was remanded in July 2013 to obtain a medical opinion.  Such an opinion was obtained in November 2014.  Based on a review of the claims file, the examiner concluded that the Veteran's service-connected disabilities had no bearing whatsoever on the cause of death, i.e. cancer.  The examiner noted that her review showed that the Veteran's shell-fragment wound in the lumbosacral region had little effect on the Veteran throughout his life, and that while trench foot did affect him to some extent, neither had any relationship to the Veteran's death from cancer.

The Veteran died in 2006, approximately 61 years following his discharge.  The Board finds that the evidence weighs against concluding that a disability of service origin caused or contributed to the cause of his death.  The Veteran's death certificate shows that he died due to metastatic transitional cell cancer, with no apparent underlying causes.  The Board acknowledges the appellant's assertions that the Veteran's shell fragment wound residuals caused or assisted in death.  Notwithstanding, there is no competent indication that the Veteran's cause of death is attributable in any way to service-connected disability, or that the Veteran's cause of death is otherwise attributable to service.  The appellant did not submit any positive evidence, and lay statements are not competent to show that the service-connected disabilities caused or contributed to cause death as this is a matter that is beyond the capability of a lay person to observe.  A competent VA opinion contains negative etiological evidence, finding no association between death and service-connected disabilities or service.  The evidence thus weighs against the claim and it must therefore be denied.  Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


